department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar uniform issue list legend company plan a dear plan b this is in response to your letter dated date as supplemented by correspondence dated date in which your authorized representative on your behalf requested a private_letter_ruling that the minimum distribution_requirements of sec_401 a of the internal_revenue_code the code would not be violated if the company amended plan a and plan b to offer during a limited period of time the option to chanpe annuity_payment terms to certain retired plan participants alternate payees and surviving spouses or other beneficiaries of deceased plan participants already receiving a monthly annuity benefit collectively referred to as the eligible individuals in addition you requested a ruling that a lump sum payment paid during this limited period of time will not in itself trigger excise_tax under sec_4974 of the code when a portion of the payment is not paid in a taxable_distribution the following facts and representations have been submitted under penalty of perjury in support of the ruling requested i an alternate_payee is a person eligible under a qualified_domestic_relations_order entered and served on the plan who has commenced monthly benefits page facts the company maintains plan a and plan b each pursuant to its respective plan document the plan document both plans are single employer tax qualified defined benefit plans both plans most recently received favorable determination letters on may both plans' participants include eligible employees of the company as well as terminated vested employees and retirees of the company in addition both plans offer a traditional formula benefit as well as a cash balance formula benefit the normal form of benefit for a participant of plan a with respect to the plan's traditional retirement benefit formula is a single_life_annuity and the normal form of benefit for a married plan participant is a qualified_joint_and_survivor_annuity optional forms of benefits payable under the plan include a straight life_annuity a or joint_and_survivor_annuity or with respect to the pension attributable to the cash balance formula a single lump sum payment the normal form of benefit for a participant of plan b with respect to the plan's traditional retirement benefit formula is a single_life_annuity and the normal form of benefit for a married plan participant is a qualified_joint_and_survivor_annuity optional forms of benefits payable under the plan include a straight life_annuity a or joint_and_survivor_annuity or with respectto the pension attributable to the cash balance formula a single lump sum payment the company represents that because of various factors including sensitivity to large shifts in interest rates and investment returns and the fact that the industry in which the company participates is susceptible to global economic changes the pension benefit obligations under the plans have become increasingly volatile such volatility has widespread effects on the company including increased difficulty with respect to cash_flow forecasting and management in order to reduce the impact of the volatility of the pension obligations with respect to benefits under the plans the company proposes to amend both plans the plan amendments to offer during a one-time limited period of time of between sixty and ninety days the window period an opportunity to elect a change in the method of distribution including a lump sum distribution representing the actuarial value of the participant's remaining monthly benefits calculated at the time of such election the option will be offered to certain2 retired plan participants alternate payees and surviving spouses or other beneficiaries of deceased plan participants who are receiving a monthly annuity benefit under the plan a certain subset of these groups in objectively determined and nondiscriminatory categories may be excluded on account of administrative practicalities the company is not requesting a ruling with respect participants beneficiaries or alternate payees for whom annuity payments under the plan have not yet commenced page under each plan amendment an eligible_individual who is a plan participant will be offered in lieu of the form of payment previously elected by the participant an amount actuarially equivalent to his or her remaining benefit under the plan at the time of such election payable in one of the following options lump sum benefit described above a qualified_joint_and_survivor_annuity or contingent annuity with the participant's spouse as the contingent annuitant and a specified percentage of an eligible_individual who is a surviving_spouse other beneficiary or alternate_payee will be offered the following options in lieu of the form of payment previously elected by the participant an amount actuarially equivalent to his or her remaining benefit under the plan at the time of such election payable in one of the following options the lump sum benefit described above or a single_life_annuity elections by eligible individuals to receive a new distribution option will be subject_to applicable spousal consent if an eligible_individual does not elect a new benefit payment option benefit payments will continue according to the form of benefits previously payable to the eligible_individual the company represents that the funding level of the plan is sufficient so that implementation of the plan amendments will not trigger benefit restrictions described in sec_436 of the code in addition the company represents that the plan amendments will not change the ability of eligible individuals to elect during the window period to receive qualified joint and survivor annuities or qualified optional survivor annuities in accordance with sec_401 a and of the code based on the facts and circumstances stated above the company requests a ruling that the minimum distribution_requirements of sec_401 a of the code will not be violated if the company amends the plan to offer to the eligible individuals during the one-time window period the option to change their annuity payments under the plan with the elected form of benefit being the actuarial equivalent of the eligible individual's remaining monthly benefits under the plan in addition the company requests a ruling that a lump sum payment paid during this period of time will not in itself trigger excise_tax under sec_4 spousal consent must include where applicable both the current spouse and a former spouse if the annuitant has remarried since the annuity_starting_date page of the code when a portion of the payment is not paid in a taxable_distribution applicable law sec_401 a of the code and the regulations thereunder regulations provide rules relating to required minimum distributions from qualified_plans sec_401 a of the code was enacted to ensure that amounts contributed to qualified_retirement_plans were used for retirement purposes by requiring that retirement payments begin no later than a certain date with no less than a certain amount being distributed each year of retirement the legislative_history of the original version of sec_401 a of the code in stated that its purpose is in preventing lifetime accumulations which might escape income_taxation altogether see congo rec statement of sen smathers in general sec_401 a a of the code states that a_trust shall not constitute a qualified_trust under this subsection unless the plan provides the entire_interest of each employee i ii will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 a of the code generally provides that a defined_benefit_plan will not be considered a qualified_plan unless vested benefits with respect to a married participant who dies before the annuity_starting_date are payable in the form of a qualified_preretirement_survivor_annuity and with respect to a married participant who dies after the annuity_starting_date a qualified_joint_and_survivor_annuity sec_402 of the code provides rules applicable to rollovers from exempt trusts generally eligible rollover distributions as defined in paragraph of that section are not includable in gross_income if such distributions are transferred to individual_retirement_accounts or individual retirement annuities iras in relevant part paragraph provides that an eligible_rollover_distribution is the balance_to_the_credit of an employee in a qualified_trust other than amounts required to be distributed under sec_401 page sec_415 a of the code provides that a_trust which is part of a pension_plan will not constitute a qualified_trust if the pension_plan provides for the payment of benefits which exceed the limitation of sec_415 sec_415 b a of the code generally provides that if the benefit under a defined_benefit_plan is payable in any form other than a straight life_annuity the determination as to whether the sec_415 limit has been satisfied shall be made by adjusting the benefit so that it is equivalent to a straight life_annuity sec_417 of the code provides that a plan meets the requirements of sec_401 a if among other requirements each participant may elect during the applicable_election_period to waive the qualified_joint_and_survivor_annuity form of benefit or the qualified_preretirement_survivor_annuity form of benefit or both sec_417 of the code defines the applicable_election_period as meaning in part in the case of an election to waive the qualified_joint_and_survivor_annuity form of benefit the day period ending on the annuity_starting_date sec_4974 of the code provides that if the amount distributed during the taxable_year of the payee under any qualified_retirement_plan or any eligible_deferred_compensation_plan is less than the minimum_required_distribution pursuant to sec_401 a b b of d of the code for such taxable_year there is hereby imposed a tax equal to percent of the amount by which such minimum_required_distribution exceeds the actual amount distributed during the taxable_year this tax shall be paid_by the payee sec_1 a -6 q a-1 a in pertinent part states that in order to satisfy sec_401 a of the code distributions of the employee's entire_interest under a defined benefit pension_plan must be paid in the form of periodic annuity payments for the employee's life or the joint lives of the employee and beneficiary or over a period certain that does not exceed the maximum length of the period certain determined in accordance with a- of this section once payments have commenced over a period the period may only be changed in accordance with a-13 or a-14 of this section except as otherwise provided in this section such as permitted increased described in a-14 of this section all payments whether paid over an employee's life joint lives or a period certain also must be nonincreasing sec_1 a -6 q a-1 d generally provides that in the case of a single sum distribution the minimum_required_distribution may be determined by either treating the single sum distribution as the employee's account balance for the year or expressing the employee's benefit as an annuity that would satisfy that section with an annuity_starting_date as of the first day of the distribution calendar_year for which the required_minimum_distribution is being determined and treating one year of annuity payments as the required_minimum_distribution for that year and not eligible for rollover page sec_1_401_a_9_-6 q a-13 a states that an annuity_payment period may be changed in accordance with the provisions set forth in paragraph b of this section sec_1_401_a_9_-6 q a-14 a states that except as otherwise provided in this section all annuity payments whether paid over an employee's life joint lives or a period certain must be non increasing or increase only in accordance with one or more of the following with an annual percentage increase that does not exceed the percentage increase in an eligible cost-of-living index as defined in paragraph b of this a-14 for a 12-month_period ending in the year during which the increase occurs or the prior year with a percentage increase that occurs at specified times eg at specified ages and does not exceed the cumulative total of annual percentage increases in an eligible cost-of-living index as defined in paragraph b of this a-14 since the annuity_starting_date or if later the date of the most recent percentage increase however in cases providing such a cumulative increase an actuarial increase may not be provided to reflect the fact that increases were not provided in the interim years to the extent of a reduction in the amount of the employee's payments to provide for a survivor benefit but only if there is no longer a survivor benefit l ecause the beneficiary whose life was being used to determine the period described in sec_401 a a ii over which payments were being made dies or is no longer the employee's beneficiary pursuant to a qualified_domestic_relations_order within the meaning of sec_414 to pay increased benefits that result from a plan amendment to allow a beneficiary to convert the survivor portion of a joint_and_survivor_annuity into a single sum distribution upon the employee's death or to the extent increases are permitted in accordance with paragraph c or d of this a-14 sec_1_415_b_-1 b iii provides that if a participant will have distributions commencing at more than one annuity_starting_date the limitations of sec_415 of the code must be satisfied as of each of the annuity starting dates taking into account the benefits that have been provided at all of the annuity starting dates analysis page sec_401 a of the code provides a tax_deferral for retirement benefits accumulated in a qualified_pension plan sec_401 a of the code and the regulations ensure that these tax-deferred accumulations are in fact used during retirement and do not escape taxation sec_1 a -6 sets forth the rules governing required distributions from defined benefit plans and annuity_contracts sec_1 a -6 q a-13 a states that an annuity_payment period may be changed in association with an annuity_payment increase described in a-14 of this section sec_1 a -6 q a-14 a provides that annuity payments from a qualified_plan may increase if the payment of increased benefits results from a plan amendment the plan amendments would add for each plan a window period which provides eligible individuals the option to elect within a specified window period of no less than days and no more than days the actuarial present_value of their remaining benefits under the plan at the time of such election under the plan amendments eligible individuals depending on their status will be offered the following options in lieu of the form of payment previously elected by the participant a lump sum benefit ii a qualified_joint_and_survivor_annuity iii a contingent annuity with the participant's spouse as the contingent annuitant and a specified percentage of or iv a straight life_annuity under the plan amendments any election by an eligible_individual who is a married plan participant is subject_to any required spousal consent the plan amendments will result in a change in the annuity_payment period the annuity_payment period will be changed in association with the payment of increased benefits as a result of the addition of the options offered under the window period in addition eligible individuals who wish to change their current_distribution option will be considered to have a new annuity_starting_date as of the first date of the month in which their new benefit is payable because the ability to change the current annuity_payment will only be available during a limited window the increased benefit payments will result from the proposed plan amendments and as such are a permitted_benefit increase under sec_1 a -6 q a-14 a with respect to the second ruling_request under the window period eligible individuals will be given among other options the opportunity to elect a single lump sum payment in lieu of all future remaining payments the company has represented that for those who elect to receive that lump sum payment company will determine that portion of the payment that is the required_minimum_distribution for the year of the payment in accordance with the methods described in sec_1 a -6 q a-1 d at the rollover election company will directly roll over only the portion of the payment that exceeds the page amount of the required_minimum_distribution and distribute the required_minimum_distribution portion of the payment in cash accordingly to the extent that any amounts transferred from plan a or plan b to each eligible individual's ira or other eligible_retirement_plan as part of the implementation of the lump sum window do not include amounts required to be distributed under sec_401 a and such amounts required to be distributed under sec_401 a to the electing participant are distributed implementation of the window period will not trigger excise_tax under sec_4974 of the code finally in order for a plan to remain qualified under sec_401 a of the code the calculation of the value of the benefit elected under the lump sum window option must comply with the requirements of sec_417 and the regulations thereunder under section dollar_figure of revproc_2014_4 subject_to certain exceptions the irs generally does not issue letter rulings on matters involving qualification issues under sec_401 through of the code qualification matters are generally handled by the employee_plans determination_letter program as provided in revproc_2014_6 accordingly we have not considered among other matters whether the lump sum window benefits comply with the requirements of sec_417 and the regulations thereunder with respect to the amount of the distribution and minimum present_value requirement that is applied based on the present_value of the normal_retirement_benefit instead this letter_ruling is based on your representation that the window period satisfies sec_417 of the code and sec_1_417_e_-1 of the regulations ruling therefore in this circumstance with respect to the first ruling_request the minimum distribution_requirements of sec_401 a of the code will not be violated if the company amends plan a and plan b to offer the option during a limited window period of no less than days and no more than days to eligible individuals to change their benefit payment form as described above with respect to the second ruling_request the payment of a lump sum elected during the window period will not in itself trigger excise_tax under sec_4974 except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code including sec_401 a b big_number and or of title i of erisa no opinion is expressed regarding the qualification of the plan in addition no opinion is expressed on whether the method for valuing benefits under the lump sum window option satisfies the requirements of sec_417 and the regulations thereunder this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page if you wish to inquire about this ruling please contact at - please address all correspondence to se t ep ra t2 sincerely william b hulteng manager employee_plans technical enclosures deleted copy of letter_ruling notice of intention to disclose cc
